Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s multiphase personal cleansing composition comprises a first surfactant phase system of sodium cocoyl isethionate and a betaine or fatty acyl sarcosine having isotropic and micelle property within said surfactant phase. Further, the second phase or polymer crystalline phase comprises a natural polysaccharide or chemically modified natural polysaccharide; wherein said composition is free of alkyl sulfates and alkyl ether sulfates having a yield stress of from about 0.005 Pa to 3 Pa; and a viscosity of from 3 Pa.s to about 100 Pa.s and wherein the composition exhibits a transmittance at about 640nm about 4 to 80%. 
The closest prior art of record, Wei et al (2016/0128913) disclose a multiphase personal cleanser comprising isotropic and micelle surfactant phase with claimed surfactants and a crystalline phase with polysaccharide ingredients. In addition, surfactants such as betaines and sarcosinates are suggested. The composition translucent to clear but the compositions are not devoid of alkyl ether sulfates and in fact each working examples includes alkyl ether sulfates as the preferred surfactant. Additional prior art such as Carter et al (9,655,821) disclose multiphase composition may be developed with the claimed surfactants with a clear or translucent appearance. The composition may comprise isotropic and crystalline phases but not in separate forms and said reference speaks against two or more phases as being instable (193). The compositions incorporates by reference a teaching of free of sulfate systems but the working examples suggest that alkyl sulfates and alkyl ether sulfates are preferred surfactants. 
Therefore the closest prior art of record amounts to picking and choosing ingredients and characteristics with further teachings of negative limitations, which amounts to a violation of a prima facie case of obviousness. Accordingly, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761